At the outset, I would
like to warmly congratulate you, Mr. President, on your
election to the presidency of the General Assembly at
this session. I am confident that your vast experience
and outstanding record of achievements will guarantee
the best results for this session. I wish you every
success in this crucial role. I would also like to extend
my thanks to your predecessor, His Excellency Mr.
Theo-Ben Gurirab, Minister for Foreign Affairs of the
Republic of Namibia, for the productive way in which
he managed the affairs of the fifty-fourth session. I also
welcome Tuvalu as the new Member of our
Organization.
Globalization is definitely the most typical
phenomenon of the upcoming turn of the millennium.
It is frequently criticized and at other times is accepted
uncritically; however, it definitely brings
unprecedented progress and, at the same time,
problems and challenges. The economic boom also has
another aspect in the form of large social differences.
The environment often suffers from the industrial
boom. Due to new communication technologies, direct
human contact is forgotten. I could continue in this
vein.
The world community also has to face other
problems, which are beginning to display a
transregional nature — for instance, organized crime,
terrorism and emerging armed conflicts. Who is better
prepared to tackle all this than the United Nations —
the most global institution we have.
In my view, the Millennium Summit was the most
significant step on this very demanding road. It spelled
progress when compared with similar meetings in the
past, as this time it dealt with the urgent problems of
civilization to a greater extent. Moreover, the
Millennium Summit managed to draw the attention of
the whole world to problems which the United Nations
considers to be of the greatest importance. However, to
make progress, a lot still remains to be done.
Therefore, I will take the liberty of commencing my
contribution precisely with the topic of the reform of
the United Nations.
The report of the Secretary-General, “We the
Peoples: the role of the United Nations in the twenty-
first century” (A/54/2000) displays great promise in
this direction. The United Nations reform process must
continue. The key point is the reform of the Security
Council. The positions and the opinions of Member
States on the crucial issues of Security Council
reform — the increase in the number of permanent and
non-permanent members and the issue of the veto
right — unfortunately still vary greatly, making it very
difficult to achieve a substantive outcome in the near
future. The results of the work the Open-ended
Working Group on the Question of Equitable
Representation on and Increase in the Membership of
2

the Security Council and Other Matters related to the
Security Council for the past seven years are not
encouraging. Despite this, Slovakia will support the
renewal of the Working Group's mandate for the fifty-
fifth session of the General Assembly. We consider
next year's session of the Working Group to be crucial
for the further advancement of the reform process
within this forum.
Slovakia has already presented its position
regarding to the key issues of Security Council reform.
We support strengthening its representative character,
effectiveness and transparency of the decision-making
process and working methods.
With regard to the enlargement of the Council, we
consider the increase in the number of members in both
categories to be justified. However, in our view, the
number of members in both categories does not have to
necessarily increase simultaneously. The failure to
reach an agreement on one category should not prevent
the eventual conclusion of an agreement on the
enlargement of the other. The total number of members
should not exceed 25, in order not to jeopardize the
Council's effectiveness and flexibility in immediately
reacting to crisis situations. The Group of Eastern
European States, whose membership has more than
doubled over the past years, should not be omitted
from the enlargement of the Security Council.
Since its founding, the United Nations, as the
world's universal organization, has under the Charter
assumed primary responsibility for maintaining
international peace and security. This concept
continues to be fundamental to the United Nations and
is reinforced every time an international development
necessitates a call to our community for rapid
peacekeeping response.
The evolution in the nature of United Nations
peacekeeping operations — from performing
traditional military functions to the greater need for
multidisciplinary approaches, including interim
administration and post-conflict peace-building —
along with the significant expansion of regional and
international conflicts worldwide and the growing
demand for the involvement of the United Nations in
their prevention and settlement, puts the United
Nations potential in this vital area to a challenging test.
The need for peacekeeping has never been greater.
However, such international assistance can be effective
only if it is based on peacekeeping operations well
suited to dealing with all the problems and the needs of
the situation to which it is deployed.
Therefore, we welcome the report of the expert
Panel on United Nations Peace Operations, which we
consider to be an important step toward a meaningful
reform of United Nations peacekeeping activities. The
Brahimi report (A/55/305) presents a serious challenge
to various actors involved in meeting the requirements
of today's peacekeeping operations.
One should agree, and recent experience has
confirmed, that good intentions in deploying
peacekeeping operations must be supported by clearly
defined and achievable mandates. Only an adequate
mandate and appropriate resources, both human and
financial, can bring success to and strengthen the
credibility of the United Nations in its peacekeeping
efforts, and not cause more problems. It requires an
appropriate and responsible approach by key players,
including the Security Council, Member States and the
United Nations Secretariat, in acting promptly on their
own, as well as effective cooperation to give a rapid
and decisive response to conflict situations.
Apart from the reform of the Security Council,
qualitative improvements must be achieved in
modernizing and streamlining the responsible
departmental units in the Secretariat to enhance their
efficiency and the effectiveness of their output as much
as possible. At the same time, Member States must
support the ability of the Secretariat to carry out the
tasks we ask it to do, since its ability to act depends on
the will of Member States to contribute troops and
other assistance to potential peacekeeping operations.
Member States should provide adequately
prepared troops who are able to fulfil the tasks
assigned. Simultaneously, peacekeeping operations
should, from the very beginning, be provided with
adequate financial resources to support the wide array
of mandates. It is therefore equally important to ensure
that the financial system providing the funding for
United Nations peacekeeping is stable, equitable and
transparent and that there is a flexible mechanism in
place with the ability to stabilize finances for current
and future peacekeeping operations. The revision of the
United Nations peacekeeping scale of assessment over
the next few months will provide a genuine opportunity
for the General Assembly to take a critical look at the
current method of assessment and, with the emerging
3

consensus of Member States, to take important steps to
find a viable solution to this pressing issue.
I am pleased to announce today our strong
support for revising the financial structure of
peacekeeping and our readiness to meet our financial
commitment under a reformed peacekeeping scale.
We would like to express our appreciation to the
Secretary-General for his significant role in the process
of United Nations reforms. We welcome his
commitment to implement the changes recommended
in the Brahimi report for which he is responsible. We
should do our part and continue our personnel, material
and financial support to United Nations peacekeeping
missions. Slovakia has traditionally been participating
in peacekeeping operations and, as part of its latest
activities, is ready to send an engineering unit to the
United Nations Mission in Ethiopia and Eritrea
authorized by the Security Council last Friday.
Due to the geopolitical position of Slovakia, we
closely follow the situation in the Balkans. We are
aware that problems can only be effectively addressed,
and crises and tension in the region eliminated, when
all the countries concerned are maximally involved;
when they are willing to collaborate to search for
compromises, and are prepared to overlook historical
feuds with a view to developing relations in a
complicated region, from both an ethnic and
nationalistic perspective. We hope that the elections in
the Federal Republic of Yugoslavia will be held in a
peaceful atmosphere, and that neither of the parties will
resort to violence. It is necessary that the elections
abide by the rule of law, and that they be democratic,
free and fair. Otherwise, it will be difficult to achieve
the basic objective: the stabilization of the situation in
the Federal Republic of Yugoslavia and in the region as
a whole.
In the area of disarmament, we welcome the
consensus achieved at the sixth Review Conference of
the Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons, which confirmed commitments to
the provisions of the Treaty and its strengthened review
process. This positive impulse needs to be efficiently
utilized in the process of further implementation of the
Treaty.
We also welcome the ongoing preparatory
process for the United Nations Conference on the Illicit
Trade in Small Arms and Light Weapons in All Its
Aspects in 2001. The outcome of the Conference
should provide us with clear strategies on how to cope
with the issue in its complexity.
Slovakia fully supports respect for the norms of
international law and the execution of international
treaties in good faith, in compliance with the principle
of pacta sunt servanda. The harmonization of
traditional theories based on the principle of State
sovereignty as the basic element of international law
with newly developing principles based on global
respect and guarantees of fundamental human rights
and freedoms will be necessary for the future
development of international law. New ideas and
concepts should be the subject of extensive discussion
and negotiations between States, resulting in a
consensus in the international community, as was the
case 55 years ago, when the United Nations Charter
was adopted.
Slovakia supports the early establishment of the
International Criminal Court. The results of the
negotiations of the Preparatory Commission for the
International Criminal Court, especially the adoption of
the draft Rules of Procedures and Evidence and the
Elements of Crimes by consensus last June, are very
encouraging.
Slovakia equally supports the work of the United
Nations in the field of combating international
terrorism. The adoption of the international Convention
for the Suppression of the Financing of Terrorism is the
latest fruit of the work in this field. Slovakia will sign
the Convention by the end of the year 2000.
In facing all the challenges of our era the United
Nations must prove its relevance. Slovakia is
convinced of the irreplaceable role of the United
Nations in a whole range of global issues, the solution
of which is practically impossible by Member States
alone, on an individual or group basis, or at a regional
level. If we want the term globalization to have only
positive connotations, the endeavour to tackle the
accumulated problems must become a matter of the
highest interest to all of us. I believe that this
Assembly will contribute to this endeavour.













